Citation Nr: 1631251	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a heart disability, and if so, whether service connection is warranted.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for an acquired psychiatric disorder specifically claimed as anxiety and depression.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for: a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, and a cervical spine/neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for a left shoulder disability, a right shoulder disability, a cervical spine disability, and a heart disability.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within a year.

2.  The evidence received more than one year since the August 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left shoulder disability, a right shoulder disability, a cervical spine disability, and a heart disability.

3.  An April 2010 Board decision denied service connection for a left knee disability and a right knee disability.  The Veteran did not perfect an appeal of that rating decision and new and material evidence was not received within a year.

4.  The evidence received since the April 2010 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left and right knee disability.

5.  The evidence is in equipoise as to whether the Veteran's depressive disorder had onset in service. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision which denied service connection for a left shoulder disability, a right shoulder disability, a cervical spine disability, and a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.201 20.302, 20.1103 (2015).

2.  The additional evidence received more than one year since the August 2007 rating decision that denied service connection for a left shoulder disability, a right shoulder disability, a cervical spine disability, and a heart disability is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The April 2010 Board decision which denied service connection for a left knee and a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  The additional evidence received since the April 2010 Board decision that denied service connection for a left and right knee disability is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Affording the Veteran the benefit of the doubt, the criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material Evidence -Procedural History

In relevant part, the Veteran filed claims to establish service connection for his left and right shoulders and his neck in January 2007; he filed claims to establish service connection for his left and right knees and a heart condition in May 2007.  These claims were denied by the RO in an August 2007 rating decision.  The Veteran was notified of the adverse decisions and his appellate rights.  Thereafter he did not appeal the denial of his heart claim, but did appeal the denials of his left and right shoulders, left and right knees, and neck in a September 2007 Notice of Disagreement (NOD).  Thereafter the RO issued an April 2008 Statement of the Case (SOC) for all of the remaining issues on appeal, continuing their denial.  The Veteran submitted a timely substantive appeal in regard to the left and right knees, but not the other pertinent claims.  In an April 2010 decision, the Board denied entitlement to service connection for the right and left knees.  

The evidence considered at the time of the August 2007 rating decision included: service treatment records (STRs) from January 1977 to October 1987; a May 2007 VA examination report; a waiver of 60 day due process received June 2007, statements in support of the claim dated April 2007 and May 2007; April 2007 treatment notes from Warren Orthopedics; and the January 2007 claim.  Additional evidence considered at the time of the April 2008 SOC included VA examination reports from January and February 2008 regarding the right knee and the spine; a September 2007 letter from Chiropractor R. M. regarding the knees and the lower back; and an incomplete release form for a Dr. Phillips, received in May 2007.  Evidence considered at the time of the August 2009 Supplemental Statement of the Case (SSOC) included an April 2008 statement of Chiropractor R.M. regarding the right knee and spine; copies of additional STRs; private MRIs of the spine dated October 2008; physical therapy instructions dated September 2007 regarding a spine examination; and a November 2008 VA examination report regarding the right knee and spine (mistakenly identified as a December 2008 VA examination report).  The Veteran provided testimony in support of his right and left knee claims in a January 2010 Board hearing. 

The August 2007 rating decision became final in regard to the claims for service connection for the right and left shoulder, the cervical spine, and the claimed heart disability.  The April 2010 Board decision denying service connection for the right and left knees also became final on the date stamped on the face of the decision.  As such, these claims may not be reopened and readjudicated unless new and material evidence is presented or these decisions contained clear and mistakable error. 

New and Material Evidence - Left and Right Shoulders

The left and right shoulder claims were originally denied due to lack of in-service complaints, injury, or treatment.  This finding was due, in part, to a May 2007 statement in support of claim from the Veteran stating, "I did not injure my shoulder in the military."  The Veteran testified in his April 2016 Board hearing that he did injure his shoulders in the military.  For the purposes of new and material evidence, such testimony is presumed credible.  This evidence was not considered at the time of the previous denial and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.  As such, the left and right shoulder claims should be reopened.

New and Material Evidence - Heart Disability

In regard to the claimed heart condition, evidence submitted since the August 2007 rating decision includes treatment for two heart attacks, treatment for chest pain, a diagnosis of coronary artery disease, and Social Security Administration records deeming him unemployable due, in part, to ischemic heart disease.   This evidence was not considered at the time of the previous denial and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.  As such, the heart disability claim should be reopened.

New and Material Evidence - Cervical Spine Disability

In regard to the claim for service connection for the cervical spine, the claim was originally denied due to lack of treatment, diagnosis, or injury in service.  In his April 2016 Board hearing, the Veteran provided testimony that he did hurt his neck during service.  This evidence was not considered at the time of the previous denial and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.  As such, reopening the claim for service connection for the cervical spine is warranted.

New and Material Evidence - Left and Right Knees

In regard to the claims for service connection for the left and right knees, the Board denied these claims in an April 2010 Board decision.  At that time, the Board considered all of the evidence of record, including: pertinent STRs; pertinent private treatment notes then of record, including a medical opinion linking his current knee disabilities to service; lay evidence; VA treatment notes then of record; and two VA examination reports.  It concluded that the private medical opinion was not competent and that the Veteran's lay statements that he had bilateral knee pain since service were not supported by contemporaneous evidence.  As such, the lay testimony was afforded less probative weight than the VA joints examination reports which based their etiological opinions on the medical evidence of record. 

Evidence received since the April 2010 Board decision denying service connection for a right and left knee disability includes private x-rays and oral testimony given by the Veteran at his April 2016 Board hearing.  This evidence was not considered at the time of the previous denial and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.  As such, reopening the claim for service connection for a right and left knee disability is warranted.




Service Connections - Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Analysis - Depression

The Veteran has a current diagnosis of depression.  See October 2011 VA examination report.  He was diagnosed with depression while still on active duty.  See July 1987 Report of Medical Examination.  As such, the first two elements of service connection are met; the only remaining element is a nexus between the current disability and the in-service diagnosis.

A February 2010 VA treatment note reflects the Veteran complained of a history of depression for the previous 30 years, gradually getting worse.  He reported feeling irritable and down with low energy, lack of motivation and interest, and decreased concentration and memory.  The primary issues on his mind were feeling worthless and hopeless due to not being able to work because of physical disabilities; financial problems were discussed as a significant stressor.   In March 2010, a VA treatment note reflects similar complaints as well as a report of marital discord, in part due to financial stress.  Subsequent VA treatment notes from later in 2010 and 2011 are similar in substance.  Of note, the Veteran was in a motor vehicle accident in September 2006, after which his physical disabilities increased and he felt unable to work.

The Veteran was afforded a VA psychiatric examination in October 2011.  The examiner noted the Veteran's current diagnosis and his in-service report of depression; however the examiner opined the Veteran's current disability was not related to service.  In support of this conclusion, the examiner cited recent medical evidence which attributed the Veteran's depression to the September 2006 motor vehicle accident and the resultant physical disabilities.  In conclusion, the examiner stated the Veteran, "developed significant depression in relation to his inability to work in 2007, (primarily due to orthopedic problems involving his neck, back and both knees), resulting in exacerbation of marital issues, financial problems, and a sense of powerlessness."  The VA examination report is competent, credible, and probative as it is based on the Veteran's medical history and provides rationale for the stated opinion.  

In his April 2016 Board hearing, the Veteran testified that he had experienced psychiatric symptoms continuously since they began in service.  This testimony is competent because psychiatric symptoms are subject to lay observation.  It is supported by statements given in a February 2010 VA psychiatric treatment note.  The Board has no reason to doubt the credibility of this evidence.  Lay testimony may be sufficient to establish nexus in some circumstances, and as such, this evidence is probative.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, there is credible and probative evidence supporting and contradicting entitlement to service connection for a psychiatric disability.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C.A. § 5107(b)).  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left shoulder disability is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a right shoulder disability is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a cervical spine disability is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a heart disability is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; to this extent only the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a right knee disability is reopened; to this extent only the claim is granted.

Service connection for depression is granted. 


REMAND

Diabetes Mellitus

The Veteran asserts that his currently diagnosed diabetes mellitus had onset in service.  He has never received a VA examination for this claimed disability.  The Board notes that he reported excessive hunger, excessive thirst, and frequent urination as reflected in a September 1987 STR.  This is credible evidence that diabetes mellitus had onset in service, or alternatively, that these were early manifestations of the disease process that was later diagnosed as diabetes mellitus.  As such, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

Heart Condition

The Veteran asserts that his currently diagnosed coronary artery disease is related to service.  He has never received a VA examination for this claimed disability.  Numerous STRs reflect the Veteran complained of recurrent chest pains and he was diagnosed with sinus bradycardia in service.  His entrance examination report reflects no heart abnormalities; however a periodic examination report dated September 1985 reflects frequent premature heart beats but no murmur or heave.  The RO denied the claim because there was no diagnosis of a heart condition during service.  An in-service diagnosis is not required.  On remand, the Veteran should be scheduled for a VA examination to determine the etiology of his current heart problems.  The examiner should discuss whether the in-service heart complaints were an early manifestation of his currently diagnosed heart disability. 

Orthopedic Claims

The Veteran asserts that he has current disabilities of his left shoulder, right shoulder, left and right knees, and cervical spine/neck that are related to service.  Specifically, he claims that a large, heavy foot locker fell on him during service which directly injured his shoulders, knees and neck.  In addition, he asserts that he fell while working in a cafeteria during service, injuring his neck and knees.  In regard to his shoulders, he asserts that he had to stand for extended periods of time wearing heavy equipment.  The Veteran has been afforded VA examinations that peripherally discussed his cervical spine claim and his knees claims; however he has never been afforded VA examinations that discussed the cervical spine or shoulders in detail.  On remand, the Veteran should be afforded an appropriate VA examination(s) which discuss the etiology of his left shoulder, right shoulder, and cervical spine/neck disabilities.  An updated knees examination should also be scheduled.

In addition, the most recent VA treatment notes of record are dated December 2013.  Under recent case law the VA must obtain all outstanding VA medical records without consideration of their relevance.  Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016).  As such, on remand, updated VA treatment records must be obtained and associated with the claims file. 

The Veteran should be asked to identify any pertinent private treatment notes that are not of record and the RO should attempt to obtain these records with his assistance.   Moreover, invite the Veteran to submit lay statements from himself and others regarding the claims being remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claims file, to include records dated since December 2013.

2.  Notify the Veteran that he may submit lay statements from himself and from others (such as friends, neighbors, family members, etc.) who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of, treatment since service of, and/or ongoing symptoms of his: diabetes mellitus, heart, left shoulder, right shoulder, left and right knees, and cervical spine/neck disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to the claims being remanded.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After completing the above development to the extent possible, conduct the following development: 

(a) Schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of his left shoulder, right shoulder, left and right knees, and cervical spine/neck disabilities.  The claims file should be made available to and reviewed by the examiner.  The examiner is asked to address the Veteran's Board testimonies regarding in-service injuries.  All appropriate testing should be undertaken in connection with the examination.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.  If appropriate, pertinent medical treatise literature should be cited. 

(b) Schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of his heart disability and his diabetes mellitus.  The examiner(s) should provide an opinion as to whether the Veteran's heart disability and diabetes mellitus are related to service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.  If appropriate, pertinent medical treatise literature should be cited. 

In regard to his heart disability, the examiner must discuss the instances of in-service treatment noted in STRS and provide an opinion as to whether the in-service symptoms represented an early manifestation of his current heart disability.  

In regard to diabetes mellitus, the examiner must discuss the September 1987 in-service complaints of excessive hunger, excessive thirst, and frequent urination and provide an opinion as to whether these symptoms represented an early manifestation of his currently diagnosed diabetes mellitus.

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


